Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    November 09, 2016

The Court of Appeals hereby passes the following order:

A17A0557. JOEL A. DALLOW v. MARY ELLEN DALLOW.

       Joel A. Dallow has filed an appeal of the trial court’s order denying his motion
to recuse the trial court judge. We lack jurisdiction.
       In the underlying proceeding, Mary Ellen Dallow filed a petition for divorce
from Joel Dallow. It appears that the trial court entered an order regarding the custody
of their children, and Joel Dallow filed an appeal of that order in the Supreme Court.
On February 23, 2016, the trial court denied Joel Dallow’s motion to recuse the trial
court judge. Joel Dallow filed an appeal of that order in the Supreme Court. The
Supreme Court transferred the appeal to this Court, explaining that the appeal was not
from a final judgment of divorce and the sole issue on appeal, recusal, was a matter
other than divorce or alimony.
       Orders denying motions to recuse are interlocutory, and appeals of such orders
require compliance with the interlocutory appeal procedures of OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review from the trial court. Murphy v.
Murphy, 322 Ga. App. 829, 829-832 (747 SE2d 21) (2013); Ellis v. Stanford, 256 Ga.
App. 294, 295 (2) (568 SE2d 157) (2002). Joel Dallow’s failure to comply with the
interlocutory appeal procedures deprives us of jurisdiction. See Warringer v.
Warringer, 204 Ga. App. 86, 86 (418 SE2d 446) (1992).1 Accordingly, this appeal is


       1
         Orders denying motions to recuse may be reviewed after the entry of final
judgment, as part of the appeal from final judgment. See OCGA § 5-6-34 (d); Murphy,
supra at 830-832; Ellis, supra at 295 (2). Here, while Joel Dallow contends that the trial
court entered a final order on child custody prior to its denial of his recusal motion,
his notice of appeal is based solely on the trial court’s denial of his recusal motion, and
hereby DISMISSED.
                                   Court of Appeals of the State of Georgia
                                                                         11/09/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Wi tness my signature and the seal of said court
                                   hereto affixed the day and year last above written.

                                                                                     , Clerk.




it appears his case remained pending when he filed his notice of appeal. See
Warringer, supra at 86.